Ostrander, J.
(after stating the facts). If the question of the mailing of the draft was for the jury, the judgment may be affirmed, without examining other points urged upon our attention by the plaintiff, appellee. The affirmative of the issue is with the defendant. Other testimony than that above referred to fairly tends to support the contention that the draft was never received at Ypsilanti. As opposed to the testimony of the bank’s agents, the jury had the testimony that the letter did not reach its destination, that it has not been returned to the bank, and has not been presented for payment. The defendant relies, properly enough, upon a custom in respect to mailing letters. Plaintiff is entitled, in settling the question, *80to the benefit of probabilities and inferences connected with and growing out of the United States mail service and the ordinary experience of mankind. Assuming that the interested parties and their witnesses are equally honest, the question must be settled, for the purposes of this case, as one of probabilities. Usually such questions are for the jury, and after an examination of all the testimony we cannot say it is so much more probable that the letter was mailed that the court ought to have directed a verdict for defendant, which in effect was the ruling sought by the requests which were refused.
The judgment is therefore affirmed.
Brooke, Kuhn, Stone, Bird, Moore, and Steere, JJ., concurred. McAlvay, C. J., did not sit.